Exhibit CALLON PETROLEUM COMPANY Amended and Restated 2006 Stock Incentive Plan Effective December 31, 2008 SECTION1 General Provisions Relating to Plan Governance, Coverage and Benefits 1.1Background and Purpose Callon Petroleum Company, a Delaware corporation, (the “Company”) established and adopted the Callon Petroleum Company 2006 Stock Incentive Plan (the “Plan”) effective as of May 4, 2006 for the benefit of the Company and the participants in the Plan. The Company hereby amends and restates the Plan under the form of this Plan document primarily to (i) incorporate various changes for the benefit of the Company and the participants in the Plan, and (ii) to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).This amendment and restatement is generally effective as of December 31, 2008 (the “Effective Date”), except as may otherwise be noted under certain terms and provisions of the Plan. The purpose of the Plan is to foster and promote the long-term financial success of the Company and to increase stockholder value by: (a)encouraging the commitment and retention of selected key Employees and Outside Directors, (b)motivating superior performance of key Employees and Outside Directors by means of long-term incentives, (c)encouraging and providing key Employees and Outside Directors with a program for obtaining ownership interests in the Company that link and align their personal interests to those of the Company’s stockholders, (d)maintaining competitive compensation levels, thereby attracting and retaining key Employees and Outside Directors by providing competitive compensation opportunities, and (e)enabling key Employees and Outside Directors to share in the long-term growth and success of the Company. The Plan will remain in effect, subject to the right of the Board to amend or terminate the Plan at any time pursuant to Section6.7, until the earlier of the date that (a)all Shares subject to the Plan have been purchased or acquired according to its provisions or (b)the Plan terminates pursuant to Section6.18.
